 



Exhibit 10.1
SUPPORT AGREEMENT
     THIS SUPPORT AGREEMENT (this “Agreement”), is entered into as of May 31,
2007, by and among US BioEnergy Corporation, a South Dakota corporation
(“Parent”), US Bio Acquisition Sub, LLC, a South Dakota limited liability
company and wholly owned subsidiary of Parent (“Merger Sub”), Farmers Energy
Millennium, LLC, an Ohio limited liability company (“Note Holder”), and REX
Stores Corporation, a Delaware corporation (“Rex”).
WITNESSETH:
     WHEREAS, concurrently with the execution of this Agreement, Parent, Merger
Sub and Millennium Ethanol, LLC, a South Dakota limited liability company (the
“Company”), are entering into an Agreement and Plan of Merger of even date
herewith (the “Merger Agreement”), pursuant to which the parties thereto have
agreed, upon the terms and subject to the conditions set forth therein, to merge
Merger Sub with and into the Company (the “Merger”); and
     WHEREAS, Note Holder, a wholly-owned subsidiary of Rex, is the record and
Beneficial Owner (as defined hereinafter) of a secured promissory note (the
“Note”) issued pursuant to that certain Note Purchase and Purchase Rights
Agreement, dated as of March 17, 2006 as amended on the date hereof (the “Note
Agreement”); and
     WHEREAS, as an inducement and a condition to entering into the Merger
Agreement, Parent has required that Note Holder and Rex enter into this
Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound hereby, agree as follows:
     Section 1. Certain Definitions. In addition to the terms defined elsewhere
herein, capitalized terms used and not defined herein have the respective
meanings ascribed to them in the Merger Agreement. For purposes of this
Agreement:
          (a) “Beneficially Own” or “Beneficial Ownership” with respect to any
securities means having “beneficial ownership” of such securities as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). Without duplicative counting of the same securities by the
same holder, securities Beneficially Owned by a person include securities
Beneficially Owned by all other persons with whom such person would constitute a
“group” within the meaning of Section 13(d) of the Exchange Act with respect to
the securities of the same issuer.





--------------------------------------------------------------------------------



 



          (b) “Reoffer Prospectus” means the prospectus included in the
Registration Statement, as amended or supplemented by any prospectus supplement
with respect of the terms of the offering of any security of the Parent covered
by such Registration Statement and all other amendments or supplements to the
prospectus, including post effective amendments, and all material incorporated,
or deemed to be incorporated, by reference in such prospectus.
          (c) “Securities” means the Note together with any Class C Units issued
upon the exercise of the Purchase Rights in accordance with the Note Agreement.
     Section 2. Representations And Warranties of Note Holder. Each of Note
Holder and Rex hereby, jointly and severally, represents and warrants to Parent
and Merger Sub as follows:
          (a) Ownership. As of the date hereof and at all times prior to the
termination of this Agreement, (i) Note Holder is and will be the record and
Beneficial Owner of the Note (or the Class C Units issuable upon the exercise of
the Purchase Rights in accordance with the Note Agreement) and (ii) Rex is the
record and Beneficial Owner of all of the outstanding equity interests of Note
Holder. As of the date hereof, neither Rex nor Note Holder Beneficially Owns any
Securities of the Company, other than with respect to Note Holder, the Note and
the Purchase Rights. Note Holder is the successor to Rex Radio and Television,
Inc. under the Note Related Documents (as defined below) and has the full right,
power and authority to amend, modify, terminate, grant waivers and releases, and
otherwise take any other actions with respect to such documents.
          (b) Authority; Binding Agreement. Rex and Note Holder each has the
corporate or limited liability company power and authority to enter into and
perform all of its obligations under this Agreement. This Agreement has been
duly and validly executed and delivered by each of Rex and Note Holder and
constitutes a valid and binding agreement of Rex and Note Holder, enforceable
against each of Rex and Note Holder in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency or
other similar laws, now or hereafter in effect, affecting creditors’ rights
generally, and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
          (c) No Filings; No Conflicts. No filing with, and no permit,
authorization, consent or approval of, any Governmental Entity is necessary for
the execution of this Agreement by Rex and Note Holder and the consummation by
Rex and Note Holder of the transactions contemplated hereby. None of the
execution and delivery of this Agreement by

2



--------------------------------------------------------------------------------



 



each of Rex and Note Holder, the consummation by each of Rex and Note Holder of
the transactions contemplated hereby or compliance by each of Rex and Note
Holder with any of the provisions hereof shall (i) conflict with or result in
any breach of any provision of the respective certificates of incorporation or
by-laws (or other organizational documents) of Rex or Note Holder, (ii) result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a default) under any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise, concession,
or other instrument or obligation to which Rex or Note Holder is a party or by
which Rex or Note Holder or any of their respective properties or assets is
bound or affected or (iii) conflict with or violate any Legal Requirement
applicable to Rex or Note Holder or any of their respective properties or
assets.
          (d) No Encumbrance. The Note is now and, at all times prior to the
termination of this Agreement, the Securities will be, held by Note Holder free
and clear of any proxy, voting restriction or other Lien (except for any such
Lien arising hereunder, restrictions upon transfer imposed under securities laws
and the restrictions on transfer set forth in the Operating Agreement of the
Company, dated as of September 30, 2005 (the “Operating Agreement”)).
     Section 3. Representations And Warranties of Parent And Merger Sub. Each of
Parent and Merger Sub hereby, jointly and severally, represents and warrants to
Note Holder and Rex as follows:
          (a) Authority; Binding Agreement. Parent and Merger Sub each has the
corporate or limited liability company power and authority to enter into and
perform all of its obligations under this Agreement. This Agreement has been
duly and validly executed and delivered by each of Parent and Merger Sub and
constitutes a valid and binding agreement of Parent and Merger Sub, enforceable
against each of Parent and Merger Sub in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency or
other similar laws, now or hereafter in effect, affecting creditors’ rights
generally, and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
          (b) No Conflicts. Except as contemplated by the Merger Agreement, no
filing with, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary for the execution of this Agreement by Parent
and Merger Sub and the consummation by Parent and Merger Sub of the transactions
contemplated hereby, and none of the execution and delivery of this Agreement by
each of Parent and Merger Sub, the consummation by each of Parent and Merger Sub
of the transactions contemplated hereby or compliance by each of Parent and
Merger Sub with any of the provisions hereof shall (i) conflict with or result
in any breach of

3



--------------------------------------------------------------------------------



 



any provision of the respective certificates of incorporation or by-laws (or
other organizational documents) of Parent and Merger Sub, (ii) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise, concession, or other
instrument or obligation to which Parent or Merger Sub is a party or by which
Parent or Merger Sub or any of their respective properties or assets is bound or
affected or (iii) conflict with or violate any Legal Requirement applicable to
Parent or Merger Sub or any of their respective properties or assets.
     Section 4. Disclosure. Each of Rex and Note Holder hereby agrees to permit
Parent to publish and disclose in the Registration Statement and the
Prospectus/Proxy Statement (including all documents and schedules filed with the
Securities and Exchange Commission), and any press release or other disclosure
document which Parent determines to be necessary in connection with the Merger
and any transactions related thereto, each of Rex and Note Holder’s identity and
ownership of any Securities and the nature of Rex’s and Note Holder’s
commitments, arrangements and understandings under this Agreement.
     Section 5. Transfer And Other Restrictions. Prior to the termination of
this Agreement, each of Rex and the Note Holder, jointly and severally, agrees
not to, directly or indirectly:
          (a) offer for sale, sell, transfer, tender, gift, pledge, encumber,
assign or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to or consent to the offer for sale,
sale, transfer, gift, tender, pledge, encumbrance, assignment or other
disposition of any or all of the Securities or any interest therein (Rex
acknowledges that this restriction applies to any direct or indirect transfer of
equity interests in Note Holder);
          (b) grant any proxy, power of attorney, consent or other
authorization, deposit any of the Securities into a voting trust or enter into a
voting agreement or arrangement with respect to the Securities;
          (c) take any other action for the purpose of making any representation
or warranty of Note Holder or Rex contained herein untrue or incorrect or
preventing, limiting or impeding Note Holder or Rex from performing its
obligations under this Agreement; or
          (d) amend or otherwise modify the Note Agreement, the Note or any
agreement, arrangement or understanding entered into in connection with the Note
Agreement, including, without limitation, the Security Agreement, the Right of
First Offer Agreement and the Registration Rights Agreement (collectively, the
“Note Related Agreements”).

4



--------------------------------------------------------------------------------



 



     Section 6. Purchase Rights. Note Holder agrees to, and Rex agrees to cause
Note Holder to, fully exercise the Purchase Rights through the conversion of the
Note and the payment of the balance of the purchase price for the Purchase
Rights in accordance with the Note Agreement. Note Holder agrees that the
exercise of the Purchase Rights shall occur immediately prior to the Effective
Time, but only after the required vote of members of the Company in favor of the
Merger and the transactions contemplated by the Merger Agreement. Except as
provided above, Note Holder agrees not to, and Rex agrees to cause Note Holder
not to, otherwise exercise the Purchase Rights prior to the termination of the
Merger Agreement.
     Section 7. Parent Common Stock. Each of Rex and Noteholder hereby agrees
that, for a period beginning on the date hereof and ending on, and including,
the date of the Company Members’ Meeting (as defined in the Merger Agreement),
they will not (and will not permit any of their respective affiliates to),
without the prior written consent of Parent, (i) sell, offer to sell, contract
or agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act, and the rules and
regulations of the Commission promulgated thereunder with respect to any Parent
Common Stock or securities convertible into or exchangeable or exercisable for
Parent Common Stock, or warrants or other rights to purchase Parent Common Stock
or any such securities, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of Parent Common Stock or any securities convertible into or
exchangeable or exercisable for Parent Common Stock, or warrants or other rights
to purchase Parent Common Stock or any such securities, whether any such
transaction is to be settled by delivery of Parent Common Stock or such other
securities, in cash or otherwise, or (iii) publicly announce an intention to
effect any transaction specified in clause (i) or (ii) above.
     Section 8. Registration Rights.
          (a) Registration. Parent shall use its reasonable best efforts to (i)
(subject to receipt of the required information from Note Holder) cause the
Registration Statement to include a reoffer prospectus relating to the offer and
sale by Note Holder after the Effective Time of the shares of Parent Common
Stock received by Note Holder in the Merger (the “Registrable Securities”) (or
at Parent’s option file a registration statement on Form S-1 for the offer and
sale of such shares by Note Holder (which shall then be considered the
“Registration Statement” for purposes of this Section 8)) and (ii) to cause the
Registration Statement to remain effective until the earlier of (A) the date
when all Registrable Securities covered by the Registration Statement have been
sold or (B) 45 days from the effective date of the Registration Statement.

5



--------------------------------------------------------------------------------



 



          (b) Suspension. (i) Upon the issuance by the SEC of a stop order
suspending the effectiveness of a Registration Statement or the initiation of
proceedings with respect to a Registration Statement under Section 8(d) or 8(e)
of the Securities Act, (ii) if the Registration Statement shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any Reoffer Prospectus forming a part of the Registration Statement shall
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading (including, in any such case, as a
result of the non-availability of financial statements), or (iii) upon the
occurrence or existence of any development, event, fact, situation or
circumstance relating to Parent that, in the sole discretion of Parent, makes it
appropriate to suspend the availability of such Registration Statement and the
related Reoffer Prospectus, (A)(1) in the case of clause (ii) above, subject to
the next sentence, Parent shall as promptly as practicable prepare and file a
post effective amendment to such Registration Statement or a supplement to the
related Reoffer Prospectus so that such Registration Statement does not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and such Reoffer Prospectus does not contain any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a post
effective amendment to a Registration Statement, subject to the next sentence,
use reasonable best efforts to cause it to be declared effective as promptly as
is reasonably practicable and (2) in the case of clause (i) above, use
reasonable best efforts to cause such stop order to be lifted, and (B) give
notice to the Note Holder that the availability of such Registration Statement
is suspended (a “Deferral Notice”) and, upon receipt of any Deferral Notice, the
Note Holder agrees that it shall not sell any Registrable Securities pursuant to
the Registration Statement until the Note Holder receives copies of the
supplemented or amended Reoffer Prospectus provided for in clause (A) above
and/or is notified of the effectiveness of the post-effective amendment to the
Registration Statement provided for in clause (A) above, or until it is advised
in writing by Parent that the Reoffer Prospectus may be used. In connection with
development covered by clause (iii) above, Parent shall be entitled to exercise
its rights pursuant to this Section 8(b) to suspend the availability of a
Registration Statement or any Reoffer Prospectus (the “Deferral Period”) for no
more than 25 days. The Company shall not be required to specify in the written
notice to the Note Holder the nature of the event giving rise to the Deferral
Period. In the event that Parent shall exercise its rights hereunder, the
applicable time period during which the Registration Statement is to remain
effective pursuant to Section 8(a) shall be extended by a period of time equal
to the duration of the Deferral Period.
          (c) Registration Expenses. All expenses incident to Parent’s
performance of this Section 8 including without limitation, all registration and
filing fees, fees

6



--------------------------------------------------------------------------------



 



and expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, and fees and disbursements of counsel for
Parent and all independent certified public accountants, underwriters (excluding
discounts and commissions and transfer taxes, if any, attributable to the sale
of Registrable Securities) and other persons retained by Parent, shall be borne
by Parent, and Parent shall pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit or quarterly
review, the expense of any liability insurance and the expenses and fees for
listing the securities to be registered on each securities exchange on which
similar securities issued by Parent are then listed. Note Holder shall pay those
registration expenses incurred by it and not required to be paid by Parent
pursuant to the preceding sentence.
          (d) Indemnity.
          (i) The Company agrees to indemnify the Note Holder and each person,
if any, who controls the Note Holder within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act against any and all loss,
liability, claim and damage arising out of any untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto) or the
omission therefrom of a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading or arising out of any untrue statement of a
material fact included in any preliminary prospectus or any Reoffer Prospectus
(or any amendment or supplement thereto) or the omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this indemnity shall not apply to any loss, liability, claim or damage to
the extent arising out of any untrue statement or omission made in reliance upon
and in conformity with information furnished to Parent in writing by or on
behalf of the Note Holder or its Affiliates expressly for use in the
Registration Statement (or any amendment thereto), or any preliminary prospectus
or Reoffer Prospectus (or any amendment or supplement thereto).
          (ii) The Note Holder agrees to indemnify Parent, and each person, if
any, who controls Parent within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act against any and all loss,
liability, claim and damage described in the indemnity contained in subsection
(d)(i) of this Section 8 but only with respect to untrue statements or omissions
made in the Registration Statement (or any amendment thereto) or any preliminary
prospectus or Reoffer Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with information furnished in writing to Parent
by or on behalf of the Note Holder or its Affiliates for use

7



--------------------------------------------------------------------------------



 



in the Registration Statement (or any amendment thereto) or such preliminary
prospectus or Reoffer Prospectus (or any amendment or supplement thereto)
expressly for use therein.
          (iii) Each indemnified party shall give notice as promptly as
reasonably practicable to each indemnifying party of any action or proceeding
commenced against it in respect of which indemnity may be sought hereunder, but
failure to so notify an indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent it is not prejudiced as a
result thereof. In case any such action shall be brought against any indemnified
party, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, such indemnifying party shall not be liable to such indemnified
party under this Section 8 for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution is sought under this Section 8 (whether or not the indemnified
parties are actual or potential parties thereto), unless such settlement,
compromise or consent (i) includes an unconditional release of each indemnified
party from all liability arising out of such litigation, investigation,
proceeding or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party. No indemnified party shall, without the prior written consent of the
indemnifying party, effect any settlement of any commenced or threatened
litigation, investigation, proceeding or claim in respect of which any
indemnification is sought hereunder.
          (iv) If the indemnification provided for in Section 8(d) from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages or liabilities referred to in Section 8(d), the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses, in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.

8



--------------------------------------------------------------------------------



 



The relative fault of such indemnifying party, on the one hand, and the
indemnified party, on the other hand, shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
          (v) No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
          (vi) The obligations of Parent and the Note Holder under this
Section 8 shall survive the completion of any offering of Registrable Securities
pursuant to any Registration Statement under this Agreement.
          (e) Information. Note Holder shall report to Parent all sales or other
distributions of Registrable Securities pursuant to the Registration Statement.
     Section 9. Acquisition Proposals; Non-Solicitation. Prior to the
termination of this Agreement, each of Rex and Note Holder covenants and agrees
that it shall not, directly or indirectly, (i) solicit, initiate, encourage,
knowingly facilitate or induce any inquiry with respect to, or the making,
submission or announcement of, any Acquisition Proposal, (ii) participate in any
discussions or negotiations regarding, or furnish to any person any nonpublic
information with respect to, or take any other action to facilitate any
inquiries or the making of any proposal that constitutes or may reasonably be
expected to lead to, any Acquisition Proposal, (iii) engage in discussions with
any person with respect to any Acquisition Proposal, (iv) approve, endorse or
recommend any Acquisition Proposal, (v) enter into any letter of intent or
similar document or any contract, agreement or commitment contemplating or
otherwise relating to any Acquisition Proposal or transaction contemplated
thereby; provided, however, that nothing herein shall prevent any employee of
Note Holder or Rex, acting in his or her capacity as an officer or manager of
the Company from taking any action in such capacity, but only in either such
case as and to the extent permitted by Section 4.2 of the Merger Agreement. Rex
and Note Holder shall immediately cease participating in any discussions or
negotiations with any parties that may be ongoing with respect to an Acquisition
Proposal.

9



--------------------------------------------------------------------------------



 



     Section 10. Public Announcement. Without the prior written consent of
Parent, neither Rex nor Note Holder shall make any public announcement relating
to this Agreement, the Merger Agreement or the Merger or other transactions
contemplated by the Merger Agreement.
     Section 11. Termination. This Agreement shall terminate on the earliest of
(a) termination of the Merger Agreement pursuant to its terms, (b) the agreement
of the parties hereto to terminate this Agreement, or (c) the consummation of
the Merger; provided, however, that termination of this Agreement shall not
prevent any party hereunder from seeking any remedies (at law or in equity)
against any other party hereto for such party’s breach of any of the terms of
the Agreement. Notwithstanding the foregoing, Section 12 of this Agreement shall
survive the termination of this Agreement. The representations and warranties
made herein shall not survive the termination of this Agreement.
     Section 12. Miscellaneous.
          (a) Entire Agreement; Third Party Beneficiaries. This Agreement and
the documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein (i) constitute the entire agreement among
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, and (ii) are not intended to confer upon
any other person any rights or remedies hereunder.
          (b) Successors and Assigns. This Agreement shall not be assigned by
any of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other parties, Without relieving any party hereto
of any obligation hereunder, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.
          (c) Amendment and Modification. This Agreement may not be amended,
altered, supplemented or otherwise modified or terminated except upon the
execution and delivery of a written agreement executed by the parties hereto.
          (d) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):
(a) if to Parent or Merger Sub:

10



--------------------------------------------------------------------------------



 



US BioEnergy Corporation
5500 Cenex Drive
Inver Grove Heights, MN 55077
Attention: General Counsel
Telephone: (651) 355-8328
Facsimile: (866) 908-1375
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive
Chicago, Illinois 60606
Attention: Brian W. Duwe
                   Richard C. Witzel, Jr.
Telephone: (312) 407-0700
Facsimile: (312) 407-0411
(b) if to Rex or Note Holder:
Zafar Rizvi
Farmers Energy Millennium, LLC
2875 Needmore Road
Dayton, OH 45414
with a copy to:
Edward M. Kress, Esq.
Chernesky, Heyman & Kress P.L.L.
1100 Courthouse Plaza, SW
Dayton, Ohio 45402
Telephone: (937) 449-2830
Facsimile: (937) 463-4947
          (e) Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will

11



--------------------------------------------------------------------------------



 



achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.
          (f) Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
          (g) No Waiver; Remedies Cumulative. No failure or delay on the part of
any party hereto in the exercise of any right hereunder will impair such right
or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty or agreement herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive to, and not exclusive of, any rights or
remedies otherwise available.
          (h) Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of South Dakota,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof.
          (i) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.
          (j) Descriptive Heading. The descriptive headings used herein are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

12



--------------------------------------------------------------------------------



 



          (k) Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.
          (l) Counterparts. This Agreement may be executed in two or more
counterparts, and by facsimile, all of which shall be considered one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart.
          (m) Further Actions. Each of Rex and Note Holder agrees that it will
do all things necessary or desirable as reasonably requested by Parent to
effectuate this Agreement. Neither Rex nor Note Holder shall enter into any
agreement, arrangement or understanding with any person the effect of which
would be inconsistent with or violative of any term or provision of this
Agreement.
          (n) Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
     (o) Merger Agreement Termination Fee. In the event that (a) the Merger
Agreement is terminated by the Company pursuant to Section 7.1(b) and (b) no
action or failure to act on the part of Rex or Noteholder was a principal cause
of or resulted in the failure of the Merger to occur on or before the End Date
and such action or failure to act constitutes a material breach of this
Agreement; the Parent will pay Rex One Million Six Hundred Seventy Thousand
Dollars ($1,670,000) in immediately available funds promptly, but in no event
later than two (2) business days after such termination. Upon payment of such
fee, neither Parent nor any of its affiliates shall have any further liability
to Noteholder, Rex or any of their respective affiliates with respect to this
Agreement, the Merger Agreement or the transactions contemplated hereby or
thereby.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent, Merger Sub, Rex and Note Holder have caused
this Agreement to be duly executed as of the day and year first written above.

            US BIOENERGY CORPORATION         By:   /s/ Gregory S. Schlicht      
Name:   Gregory S. Schlicht       Title:   Vice President, General Counsel and
Corporate Secretary       US BIO ACQUISITION SUB, LLC
      By:   /s/ Gregory S. Schlicht       Name:   Gregory S. Schlicht      
Title:   Manager       FARMERS ENERGY MILLENNIUM, LLC
      By:   /s/ Zafar Rizvi       Name:   Zafar Rizvi       Title:   President  
    REX STORES CORPORATION
      By:   /s/ Zafar Rizvi       Name:   Zafar Rizvi       Title:   President  

14